DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 3/4/2020. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 3/4/2020 is being considered.

Drawings
The drawings filed on 3/4/2020 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, “rod-like bodies” (line 2) is objected to because the term “rod-like” is a relative term. The term "rod-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7, “the same number” and “the annular members” lack proper antecedent basis in the claim.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by
JP H01-244807 (‘JP ‘807’).
Claim(s) 1, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP H01-244807 (‘JP ‘807’).
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amir (US 20140041314).
Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knapp (US 1438119).
	Claim 1, JP ‘807 provides a support post comprising:
a plurality of rod-like bodies 16;
an annular member 14 that bundles the rod-like bodies (Fig. 1); and
a base 10 that supports and erects the rod-like bodies bundled by the annular member (Figs. 1 and 2).
Claim 8, JP ‘807 further provides a support 12 connected to the annular member and configured to restrict upward movement of the annular member (Figs. 1 and 2).  
	Claim 1, Yurek provides a support post comprising:
a plurality of rod-like bodies 26;
an annular member 37b that bundles the rod-like bodies (Fig. 2); and
a base 42 that supports and erects the rod-like bodies bundled by the annular member (Fig. 2).
Claim 3, Yurek further provides a retainer 28 that holds upper end portions of the rod-like bodies (Fig. 2).
Claim 5, Yurek further provides wherein the rod-like bodies are arranged such that a central portion of the support post expands radially outward (Fig. 2).  
Claim 6, Yurek further provides wherein: the rod-like bodies have at least one of flange portions 29 that project radially outward from the rod-like bodies (Fig. 3); and TSN201813237US00TFN190031-US10the at least one of flange portions is located under the annular member (Fig. 3), and is configured to restrict downward movement of the annular member (col. 4, lines 25-35; Fig. 3).

Claim 1, Amir provides a support post comprising:
a plurality of rod-like bodies (102; alternatively 102 and 146; Fig. 1A);
an annular member 110 that bundles the rod-like bodies (Fig. 1A); and
a base (111, 112) that supports and erects the rod-like bodies bundled by the annular member (Figs. 1A and 1B).
Claim 2, Amir further provides wherein at least one of the rod-like bodies is curved in a shape of a bow (Fig. 1B).
Claim 3, Amir further provides a retainer 84 that holds upper end portions of the rod-like bodies (Fig. 1B).  
Claim 4, Amir further provides wherein: each of the rod-like bodies has a first rotation inhibiting portion (portion of 106 attached to 804; Fig. 6V) that protrudes radially outward from an upper part of a corresponding one of the rod-like bodies (Fig. 6V), and a second rotation inhibiting portion (portion of 106 attached to 111; Fig. 6V) that protrudes radially outward from a lower part of the corresponding one of the rod-like bodies (Fig. 6V); and the retainer has grooves (grooves in 804 in which 106 are attached; Fig. 6V) each of which engages with the first rotation inhibiting portion (Fig. 6V), and the base has grooves (grooves in 111 in which 106 are attached; Fig. 6V) each of which engages with the second rotation inhibiting portion (Fig. 6V).
Claim 5, Amir further provides wherein the rod-like bodies are arranged such that a central portion of the support post expands radially outward (near 110; Fig. 1B).  

Claim 8, Amir further provides a support 100 connected to the annular member (via 670; Fig. 6J) and configured to restrict upward movement of the annular member ([0051]; Fig. 6J).
Claim 1, Knapp provides a support post comprising:
a plurality of rod-like bodies (11; Fig. 1);
an annular member 18 that bundles the rod-like bodies (Fig. 1); and
a base 31 that supports and erects the rod-like bodies bundled by the annular member (Fig. 1).
Claim 2, Knapp further provides wherein at least one of the rod-like bodies is curved in a shape of a bow (Fig. 1).
Claim 3, Knapp further provides a retainer 12 that holds upper end portions of the rod-like bodies (Fig. 1).
Claim 5, Knapp further provides wherein the rod-like bodies are arranged such that a central portion of the support post expands radially outward (Fig. 1).
 Claim 9, Knapp further provides wherein the rod-like bodies are formed of a fiber material (page 1, line 27).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Amir (US 20140041314).
Claim 7, Amir further teaches wherein each of the rod-like bodies has a plurality of the flange portions (700; Fig. 6N). Amir is silent as to each of the rod-like bodies having the same number of the annular members as the flange portions. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the rod-like bodies having the same number of the annular members as the flange portions, with the reasonable expectation of further preventing undesired movement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP H01-244807 (‘JP ‘807’) in view of Reyes et al. (US 20180371783) (‘Reyes’).
	Claim 9, JP ‘807 teaches all the limitations of claim 1 as above, but is silent as to the rod-like bodies being formed of a fiber material. However, Reyes teaches a support post comprising a plurality of rod-like bodies being formed of a fiber material [0032]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of rod-like bodies of a fiber material, with the reasonable expectation of reducing the weight of the support post, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Amir (US 20140041314) in view of Reyes et al. (US 20180371783) (‘Reyes’).
	Claim 9, Amir teaches all the limitations of claim 1 as above, but is silent as to the rod-like bodies being formed of a fiber material. However, Reyes teaches a support post comprising a plurality of rod-like bodies being formed of a fiber material [0032]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of rod-like bodies of a fiber material, with the reasonable expectation of reducing the weight of the support post, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP H01-244807 (‘JP ‘807’) in view of Shields (US 2601228).
Claim 10, JP ‘807 teaches all the limitations of claim 1 as above, but is silent as to a pulley. However, Shields teaches a support post 11 comprising a pulley (20, 21 or 22) around which a cable 18 for yarding is wrapped (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a pulley around which a cable for yarding is wrapped, with the reasonable expectation of supporting a cable in a cableway.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635